DETAILED ACTION
	This communication is a Final Rejection Office Action in response to the 8/11/2021 submission filed in Application 15/820,317.  
Claims 1, 12 have been amended.  Claims 1, 3-5, 7-9, 11-12, 14-16, 18-20, 22 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments filed 8/11/2021 regarding the rejections under 35 U.S.C. 101 have been fully considered and are persuasive.  The 101 rejections of claims 1, 3-5, 7-9, 11-12, 14-16, 18-20, 22 have been withdrawn. 
Applicant’s remaining arguments filed 8/11/2021 with respect to the prior art have been considered but are not persuasive.
The Applicant argues “Claim 1's limitations are extremely specific as to the use of weights. Each risk hour is weighted, and the total risk value is a summation of the weight risk hours between two periods of time. Thus, this element of claim 1 recites an equation that includes at least the following:

    PNG
    media_image1.png
    21
    215
    media_image1.png
    Greyscale

where w1 and w2 are weights for the individual hours based on the growth stage of the crop… 
Andaloro does not teach or suggest weighting risk hours (or risk time periods) based on a growth stage of the crop. The differing thresholds for treating in Andaloro are not weights applied to the time periods. They are merely changing limits.” 
The Examiner respectfully disagrees.  Mesonet “Introduction Section” teaches the Mesonet Peanut Leaf Spot Advisor is an online weather-based management tool that identifies times when the risk of peanut leaf spot infection is high. This advisory is based on the accumulation of “leaf spot hours,” periods when air temperature and humidity conditions are favorable for disease development. Using weather data from the Oklahoma Mesonet, the advisory calculates the number of “leaf spot hours” that 

The Applicant further argues “Additionally, the treatment thresholds in Andaloro are not a thing that can be summed across different growth stages. In Andaloro, a treatment threshold is either exceeded or not exceeded. Unlike the applicant's weighted risk hour which can be summed across different growth stages, Andaloro's treatment thresholds are used for individual determinations which would make weighting them pointless.” 
The Examiner respectfully disagrees.  Mesonet has already been relied upon to teach summing risk hours to determine crop risk.  The Examiner has interpreted the susceptibility to crop risk during a particular growth stage as disclosed by Andalaro to be a weighted risk for that particular growth stage.  As such, it would be obvious to include the weighting the risk for the particular growth stage that the plant is in (as disclosed by Andaloro) during the identified risk hour (as disclosed by Mesonet).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1, 3, 5, 6, 12, 14, 16, 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over How to use the Peanut Leaf Spot Advisor (hereinafter Mesonet) in view of Cabbage Growth States (hereinafter Andaloro) in view of Champagne US 2017/0349957 A1.

As per Claim 1 Mesonet teaches  receiving, for each hour of a first day, weather data identifying temperature values and humidity values associated with a geographic location;  (Mesonet “Our Story Section” teaches the Oklahoma Mesonet is a world-class network of environmental monitoring stations. The network was designed and implemented by scientists at the University of Oklahoma (OU) and at Oklahoma State University (OSU). The Oklahoma Mesonet consists of 120 automated stations covering Oklahoma. There is at least one Mesonet station in each of Oklahoma’s 77 counties. At each site, the environment is measured by a set of instruments located on or near a 10-meter-tall tower. The measurements are packaged into “observations” every 5 minutes, then the observations are transmitted to a central facility every 5 minutes, 24 hours per day year-round.   Further, “Leaf Spot Hour Section” teaches a leaf spot hour is defined as one hour with relative humidity greater than or equal to 90% and temperatures between 60.5 and 86 degrees Fahrenheit.)
determining, for a particular hour of the first day, that a temperature value is within a first range of values and a humidity value is within a second range of values and, in response, identifying the particular hour as a risk hour; a risk hour comprising an hour in which the temperature value for an hour is within the first range of values and a humidity value is within the second range of values; (Mesonet “Leaf Spot Hour Section”  teaches a leaf spot hour is defined as one hour with relative humidity greater than or equal to 90% and temperatures between 60.5 and 86 degrees Fahrenheit.  The Examiner considers a leaf spot hour to be a risk hour)
computing, for a second day, a risk value for one or more agronomic fields at the geographic location by, computing the risk hour as a summation of the risk hours between a day of planting the crop on the one or more agronomic fields and the second day;  (Mesonet “Introduction Section”  teaches you can get a jump on early peanut leaf spot infection by turning to the Peanut Leaf Spot Advisor on the Mesonet Agriculture website, www.mesonet.org. The Mesonet Peanut Leaf Spot Advisor is an online weather-based management tool that identifies times when the risk of peanut leaf spot infection is high. This advisory is based on the accumulation of “leaf spot hours,” periods when air temperature and humidity conditions are favorable for disease development. Using weather data from the Oklahoma Mesonet, the advisory calculates the number of “leaf spot hours” that have occurred from either 30 days after planting or ten days after the last fungicide application. If the number of “leaf spot hours” equals or exceeds 36 hours, the peanuts are at risk and the advisory recommends applying a fungicide.  Further, “Things to Know Section” teaches the Peanut Leaf Spot Spray Advisor shows the accumulation of leaf spot hours over the last 14 days and an 84-hour forecast of leaf spot hours.)
determining that the risk value is above a risk value threshold and, in response, determining that the crop on the one or more agronomic fields is at risk of suffering damage from a particular crop damaging factor;  (Mesonet “Introduction Section”  teaches the Mesonet Peanut Leaf Spot Advisor is an online weather-based management tool that identifies times when the risk of peanut leaf spot infection is high. This advisory is based on the accumulation of “leaf spot hours,” periods when air temperature and humidity conditions are favorable for disease development. Using weather data from the Oklahoma Mesonet, the advisory calculates the number of “leaf spot hours” that have occurred from either 30 days after planting or ten days after the last fungicide application. If the number of “leaf spot hours” equals or exceeds 36 hours, the peanuts are at risk and the advisory recommends applying a fungicide.)
in response to determining that the crop is at risk of suffering damage from the particular crop damaging factor, generating one or more sets of instructions (Mesonet “Introduction Section”  teaches the Mesonet Peanut Leaf Spot Advisor is an online weather-based management tool that identifies times when the risk of peanut leaf spot infection is high. This advisory is based on the accumulation of “leaf spot hours,” periods when air temperature and humidity conditions are favorable for disease development. Using weather data from the Oklahoma Mesonet, the advisory calculates the number of “leaf spot hours” that have occurred from either 30 days after planting or ten days after the last fungicide application. If the number of “leaf spot hours” equals or exceeds 36 hours, the peanuts are at risk and the advisory recommends applying a fungicide.)
Mesonet does not teach weighting each identified risk period based on a growth stage of a crop on the one or more agronomic fields during the identified risk period  However, Andaloro introduction section teaches accurate cabbage growth stage descriptions would be particularly useful in pest management, since plant susceptibility to cabbage pests varies with the crop stage and pesticide treatments must be applied accordingly. For example, treatment thresholds for control of the major caterpillars on cabbage [diamondback moth, Plutella xylostella (L); imported cabbageworm, Pieris rapae (L); and cabbage looper, Trichoplusia ni (Hubner)] larvae have been developed according to crop growth stages (1). However, these crop growth stages must be well defined and understood by growers, researchers, extension agents, and agribusiness personnel if treatment thresholds are to be used effectively. This publication describes cabbage growth in terms of specific growth stages with appropriate terminology for each stage. Furthermore, we describe the susceptibility of these different stages to damage from various insect pests, diseases, and physiological disorders in New York. Andaloro “Susceptibility of Growth Stages to Cabbage Pests” section teaches as the plant produces more leaves it can withstand more insect damage without yield loss. This is the rationale for proposing different treatment thresholds at different crop stages for larvae of the diamondback moth, imported cabbageworm, and cabbage looper (Table 1). Some pests, because they are present throughout the season can attack cabbage at any growth stage, but only affect cabbage grade or yield at susceptible growth stages. Other pests (diseases, thrips, tipburn) may occur at specific growth stages and may cause different degrees of damage depending on variety.  The Examiner considers plant susceptibility at different growth stages to be weighting a risk period based on a growth stage of a crop.  For example, a higher susceptibility would be a higher weight and a lower susceptibility would be a lower weight.  This known technique is applicable to the system of Mesonet as they are both directed to crop management.  One of ordinary skill in the before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Andaloro would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Andaloro to the teachings of Mesonet would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the consideration of a growth stage of a crop when evaluating crop risk into similar systems.  Further, incorporating the growth stage analysis taught by Andaloro to the system taught by Mesonet would result in an improved system that provides a more accurate assessment of crop health based on the particular growth stage of the crop.  This is because various pest species (insects and diseases) that attack crops may or may not cause economic injury depending on the growth stage of the plant. Preventing crop injury by implementing a control practice (usually a pesticide) is only economically justified if the benefit from implementing the practice is greater than the cost of the practice.  Incorporating the weighting of period based on the growth state of the plant will result in a more accurate application of pesticide or fungicide (as suggested by Andalaro “Susceptibility of Growth Stages to Cabbage Pests” section.
Mesonet implies a computer operated system, but does not explicitly disclose a system comprising: one or more processors; a memory storing instructions which, when executed by the one or more processors, cause performance of the recited steps.  However, Champagne which is also in the field of agriculture management discloses a processor and a memory configured to: receive pathogenic spore data that is obtained from the microbiological spore identifying means; receive weather data collected from the weather station; calculate a risk assessment to the plant or crop variety based on the pathogenic spore data and the weather data; and transmit an output containing the risk assessment for display to a user (see para. 14-22 and para. 32-36).   
Mesonet does not explicitly disclose storing data indicating that the crop is at risk of suffering damage from the particular crop damaging factor.  However, Champagne teaches generating a table that indicates previous risk and actual risk which the Examiner considers storing data indicating crop risk. Both Mesonet and Champagne are drawn to agriculture management.  Further, Mesonet implies, but does not explicitly disclose the computer hardware, memory and data storage used to operate their system.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Mesonet to include a system comprising: one or more processors; a memory storing instructions which, when executed by the one or more processors, cause performance of the recited steps and storing data indicating that the crop is at risk of suffering damage from the particular crop damaging factor as taught by Champagne.  This known technique is applicable to the system of Mesonet as they are both directed to providing agricultural analysis and predictions.  One of ordinary skill in the art at before the effective filing date of the Applicant’s invention of the Applicant’s invention would have recognized that applying the known technique of Champagne would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Champagne to the teachings of Mesonet would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate processor, memory and storage into similar systems.  Further, incorporating processor, memory and storage taught by Champagne to the system taught by Mesonet would result in an improved system that provides a scalable and easy to use platform for agricultural management.
Mesonet does not teach, the instructions when executed by an application controller, cause the application controller to control an implement on the one or more agronomic fields to cause the implement to spray the agronomic field with a damage mitigating chemical; sending the one or more sets of instructions to the application controller, wherein the one or more sets of instructions are executed by the application controller to cause the application controller to cause the implement to spray the agronomic field with the damage mitigating chemical.   However, Champagne para 59 teaches the pathogenic control means comprises a robotic device for receiving instructions from the controller to automatically spray the plant variety or crop with the anti-pathogenic substance based on the risk assessment.  Both Mesonet and Champagne are drawn to agriculture management.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Mesonet to include the instructions when executed by an application controller, cause the application controller to control an implement on the one or more agronomic fields to cause the implement to spray the agronomic field with a damage mitigating chemical; sending the one or more sets of instructions to the application controller, wherein the one or more sets of instructions are executed by the application controller to cause the application controller to cause the implement to spray the agronomic field with the damage mitigating chemical as taught by Champagne to automatically direct more appropriate and efficient pesticide (e.g., fungicide) treatment (as suggested by para. 4).
As per Claim 3 Mesonet teaches the system of claim 1, wherein the particular crop damaging factor is a disease that negatively impacts growth of the crop and wherein the damage mitigating chemical is a fungicide.  (Mesonet “Things to Know Section”  teaches spraying fungicide in response to a leaf spot advisory)

As per Claim 5 Mesonet teaches in response to determining that the crop is at risk of suffering damage from the particular crop damaging factor, generating one or more damage mitigating chemical application recommendations;  (Mesonet “Introduction Section”  teaches you can get a jump on early peanut leaf spot infection by turning to the Peanut Leaf Spot Advisor on the Mesonet Agriculture website, www.mesonet.org. The Mesonet Peanut Leaf Spot Advisor is an online weather-based management tool that identifies times when the risk of peanut leaf spot infection is high. This advisory is based on the accumulation of “leaf spot hours,” periods when air temperature and humidity conditions are favorable for disease development. Using weather data from the Oklahoma Mesonet, the advisory calculates the number of “leaf spot hours” that have occurred from either 30 days after planting or ten days after the last fungicide application. If the number of “leaf spot hours” equals or exceeds 36 hours, the peanuts are at risk and the advisory recommends applying a fungicide.)  
Mesonet does not explicitly disclose the system of claim 1, wherein the instructions, when executed by the one or more processors,  This known technique is applicable to the system of Mesonet as they are both directed to agricultural analysis and predictions.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention of the Applicant’s invention would have recognized that applying the known technique of Champagne would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Champagne to the teachings of Mesonet would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate processor, memory and storage into similar systems.  Further, incorporating processor, memory and storage taught by Champagne to the system taught by Mesonet would result in an improved system that provides a scalable and easy to use platform for agricultural management.
Mesonet does not explicitly disclose sending the one or more damage mitigating chemical application recommendations to a field manager computing device. However, Champagne para. 236 teaches the pathogen management module 152 is also linked to a client module 322 that is used to generate and send risk assessment reports to a client via a report module 324. These reports may be pdf files providing different risk assessments and recommendations to a client associated to an agricultural area 12 with plants or crops 14 shown in FIG. 1A. Both Mesonet and Champagne are drawn to agriculture management.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Mesonet to include sending the one or more damage mitigating chemical application recommendations to a field manager computing device as taught by Champagne to assist in the identification of the risk of plant pathogen infection and disease, and in turn direct appropriate and efficient pesticide (e.g., fungicide) treatment (as suggested by para. 4).

As per Claim 6 Mesonet teaches the system of claim 1, wherein computing the risk value comprises incrementing the risk value for each hour identified as a risk hour between the day of planting the crop and the second day.  (Mesonet “Introduction Section”  teaches the Mesonet Peanut Leaf Spot Advisor is an online weather-based management tool that identifies times when the risk of peanut leaf spot infection is high. This advisory is based on the accumulation of “leaf spot hours,” periods when air temperature and humidity conditions are favorable for disease development. Using weather data from the Oklahoma Mesonet, the advisory calculates the number of “leaf spot hours” that have occurred from either 30 days after planting or ten days after the last fungicide application. If the number of “leaf spot hours” equals or exceeds 36 hours, the peanuts are at risk and the advisory recommends applying a fungicide.  The Examiner considers summing the risk hours to be accumulating incrementing the risk value for each hour identified)

Claim 12, 14, 16 and 17 are rejected for similar reasons as claims 1, 3, 5, and 6.  

Claim 4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over How to use the Peanut Leaf Spot Advisor (hereinafter Mesonet) in view of Cabbage Growth States (hereinafter Andaloro) in view of Champagne US 2017/0349957 A1 as applied to Claim 1, 12 and in further view of Skinner US 2017/0295732 A1.

As per Claim 4 Mesonet does not teach the system of claim 1, wherein the particular crop damaging factor is an insect that negatively impacts growth of the crop and wherein the damage mitigating chemical is an insecticide.  However, Skinner para. 27 teaches using sensors including insect indicators, para. 30 teaches using degree day insect models and 50 teaches dispensing insecticides.  Both Mesonet and Skinner are drawn to agriculture management.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Mesonet to include wherein the particular crop damaging factor is an insect that negatively impacts growth of the crop and wherein the damage mitigating chemical is an insecticide as taught by Skinner to accurately control the dispensing of water and chemicals such as insecticides, disease prevention fungicides and fertilizers(see abstract).

Claim 15 are rejected for similar reasons as claim 4.  

Claim 7, 8, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over How to use the Peanut Leaf Spot Advisor (hereinafter Mesonet) in view of Cabbage Growth States (hereinafter Andaloro) in view of Champagne US 2017/0349957 A1 as applied to Claim 1, 12 and in further view of Chilling and forcing model to predict bud-burst of crop and forest species (hereinafter Cesaraccio).

As per Claim 7 Mesonet teaches the system of claim 1, wherein the instructions, when executed by the one or more processors, further cause performance of: determining for a second hour, that a temperature value is between a third range of values and, in response, identifying the second hour as an anti-risk hour; (Mesonet “Leaf Spot Hour Section”  teaches a leaf spot hour is defined as one hour with relative humidity greater than or equal to 90% and temperatures between 60.5 and 86 degrees Fahrenheit.  The Examiner considers hours that do not meet the temperature and humidity conditions to be leaf spot hours to be anti-risk hours)
Mesonet does not teach computing the risk value further comprises decrementing the risk value for each hour identified as an anti-risk hour between the day of planting the crop and the second day.  However, Cesaraccio section 3.1 teaches when using chill units (CU), the hours are weighted for the effectiveness at breaking rest depending on the temperature. For example, in the Utah model (Richardson et al., 1974), temperatures between 1.5 and 12.4 °C contribute to releasing dormancy. However, the effectiveness of the chilling hour is weighted according to the factors given in Table 1. An hour with the temperature between 1.5 and 2.4 °C contributes 0.5 CU=1h×0.5 to the chill unit requirement. An hour with the temperature between 2.5 and 9.1 °C is fully effective, so it provides 1.0 CU=1h×1.0.  Below 1.5 °C, there is no contribution to meeting the chilling requirement, so CU=0. For temperatures at 16.0 °C and above, the chill factors are negative implying that higher temperatures detract from the chill unit accumulation. For example, 1 h with the air temperature greater than 18.0 °C is assigned the value CU=−1.0. The procedure to compute cumulative chill units and the chilling requirements for four classical chill unit models are discussed in the following section.  Both Mesonet and Cesaraccio are drawn to agriculture management.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Mesonet to include computing the risk value further comprises decrementing the risk value for each hour identified as an anti-risk hour between the day of planting the crop and the second day as taught by Cesaraccio to accurately predict the release of dormancy for a broad range of plant species and environmental conditions (see Cesaraccio introduction section)

As per Claim 8 Mesonet does not teaches the system of claim 1, wherein computing the risk value comprises: for each hour identified as a risk hour between the day of planting the crop and the second day, further weighting the risk hour based on a difference between a temperature for the hour and a stored optimal temperature. However, Cesaraccio section 3.1 teaches when using chill units (CU), the hours are weighted for the effectiveness at breaking rest depending on the temperature. For example, in the Utah model (Richardson et al., 1974), temperatures between 1.5 and 12.4 °C contribute to releasing dormancy. However, the effectiveness of the chilling hour is weighted according to the factors given in Table 1. An hour with the temperature between 1.5 and 2.4 °C contributes 0.5 CU=1h×0.5 to the chill unit requirement. An hour with the temperature between 2.5 and 9.1 °C is fully effective, so it provides 1.0 CU=1h×1.0.  Below 1.5 °C, there is no contribution to meeting the chilling requirement, so CU=0. For temperatures at 16.0 °C and above, the chill factors are negative implying that higher temperatures detract from the chill unit accumulation. For example, 1 h with the air temperature greater than 18.0 °C is assigned the value CU=−1.0. The procedure to compute cumulative chill units and the chilling requirements for four classical chill unit models are discussed in the following section.  Both Mesonet and Cesaraccio are drawn to agriculture management.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Mesonet to include for each hour identified as a risk hour between the day of planting the crop and the second day, weighting an hour value based on a difference between a temperature for the hour and a stored optimal temperature as taught by Cesaraccio to accurately predict the release of dormancy for a broad range of plant species and environmental conditions (see Cesaraccio introduction section).

Claims 18-19 is rejected for similar reasons as claims 7-8.  

Claim  9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over How to use the Peanut Leaf Spot Advisor (hereinafter Mesonet) in view of Cabbage Growth States (hereinafter Andaloro) in view of Champagne US 2017/0349957 A1 as applied to Claim 1, 12 and in further view Moisture Matters (from the Cannabis Business Times).

As per Claim 9 Mesonet teaches  the system of claim 1, wherein computing the risk value comprises: for each hour identified as a risk hour between the day of planting the crop and the second day, (Mesonet “Introduction Section”  teaches you can get a jump on early peanut leaf spot infection by turning to the Peanut Leaf Spot Advisor on the Mesonet Agriculture website, www.mesonet.org. The Mesonet Peanut Leaf Spot Advisor is an online weather-based management tool that identifies times when the risk of peanut leaf spot infection is high. This advisory is based on the accumulation of “leaf spot hours,” periods when air temperature and humidity conditions are favorable for disease development. Using weather data from the Oklahoma Mesonet, the advisory calculates the number of “leaf spot hours” that have occurred from either 30 days after planting or ten days after the last fungicide application. If the number of “leaf spot hours” equals or exceeds 36 hours, the peanuts are at risk and the advisory recommends applying a fungicide.  Further, “Things to Know Section” teaches the Peanut Leaf Spot Spray Advisor shows the accumulation of leaf spot hours over the last 14 days and an 84-hour forecast of leaf spot hours.)
Mesonet does not teach further weighting the risk period based on a difference between a humidity for the period and a stored optimal humidity.  However,  Moisture Matters teaches “What are Optimal Humidity Levels” section teaches the general humidity range for indoor cultivation appears to exist between 60% and 75% for all growth stages. When humidity surpasses 80%, particularly during the lights-off phase, a higher risk of fungal, bacterial and viral infections exists. Conversely, if humidity drops much below 50%, crop photosynthetic efficiency may be affected and yield will suffer.Based on peer-reviewed research in the field of indoor/greenhouse produce cultivation, the following relative humidity (RH) conditions would be suitable for indoor/greenhouse cannabis cultivation.
Cloning: 70%-75% RH
Vegetation: 65%-70% RH
Flower: 60%-65% RH
Night phase of flower: 55%-60% RH
The Examiner considers higher risk based on humidity above or below optimal to be at be weighting a risk period based on a based on a difference between a humidity for the period and a stored optimal humidity,  This known technique is applicable to the system of Mesonet as they are both directed to crop management.  One of ordinary skill in the before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Moisture Matters would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Moisture Matters to the teachings of Mesonet would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the consideration of a difference from optimal humidity to determine crop risk into similar systems.  Further, incorporating the humidity analysis taught by Moisture Matters to the system taught by Mesonet would result in an improved system that provides a more accurate assessment of crop health based on the specific climate conditions.

Claim 20 is rejected for similar reasons as claims 9.  

Claim 11, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over How to use the Peanut Leaf Spot Advisor (hereinafter Mesonet) in view of Cabbage Growth States (hereinafter Andaloro) in view of Champagne US 2017/0349957 A1 as applied to Claim 1, 12 and in further view of Hohenberger US 2012/0123817 A1.

As per Claim 11 Mesonet does not teach the system of claim 1, wherein the instructions, when executed by the one or more processors further cause performance of: storing one or more correlations between a first risk value at a particular stage of crop growth and a total yield for the crop; computing, using the risk value and the one or more correlations, a quantification of expected damage to the crop based, at least in part, on the risk value for the second day and the one or more correlations.  However, Hohenberger para. 99 teaches in studies conducted by the inventors, crops subjected to temperatures well above optimum, for longer periods of time, resulted in far less desirable yields. However, the crop yield was found to be more closely correlated to the cumulative amount of stress that the crops were subjected to as compared with the crop temperature or overall time the crop was being stressed. In some embodiments, utilizing this information proves a powerful tool for a grower in that he will know when to timely intervene to lower crop temperature, using interventions such as irrigation. The same approach may be used with regard to other agricultural management decisions (including but not limited to predicting future yield, as well as the timing and application of pesticides, growth regulators, growth hormones, herbicides, and the like) and is not limited to determining the timing and application of irrigation.  Both Mesonet and Hohenberger are drawn to agriculture management.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Mesonet to include storing one or more correlations between a first risk value at a particular stage of crop growth and a total yield for the crop; computing, using the risk value and the one or more correlations, a quantification of expected damage to the crop based, at least in part, on the risk value for the second day and the one or more correlations as taught by Hohenberger to make more accurate decisions regarding agriculture (as suggested by para 99).

Claim 22 is rejected for similar reasons as claim 11.  
Relevant Prior Art

Fusarium head blight risk assessment models and DON prediction model; Diane Brown Rytlewski- Rytlewski  teaches the Penn State winter wheat model uses only data from the week before flowering to estimate the risk of a scab epidemic with 10 percent or greater field severity. Risk is calculated based on the number of hours when both relative humidity is greater than 90 percent and temperatures are between 48°F and 86°F during the week before flowering. Humidity and temperatures in this range are favorable for the reproduction of the fungus (Fusarium graminearum) that causes head scab. The spores must germinate and infect the flowers in order for the pathogen to cause disease. Moisture, in the form of high humidity, rainfall, dew or ground fog has the greatest influence on infection. Generally, warm temperatures (75-86°F) and extended periods of wetness (overnight and morning) tend to be most favorable for infection. Cool temperatures tend to limit fungal growth, but long periods of wetness can compensate for cooler temperatures.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683